Case: 19-11279   Date Filed: 12/03/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11279
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:18-cr-00029-MCR-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

CHRISTOPHER M. ARGUELLES,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (December 3, 2019)

Before ROSENBAUM, GRANT, and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-11279     Date Filed: 12/03/2019    Page: 2 of 4


      Christopher Arguelles appeals his 150-month sentence for possession with the

intent to view child pornography, including images of children under the age of 12.

Arguelles argues that the court’s within-guideline sentence was substantively

unreasonable because the court did not give proper weight to his personal history

and placed unwarranted weight on his criminal history.

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard of review. Gall v. United States, 552 U.S. 38, 41 (2007). A

sentence requires reversal where “we find that the district court has made a clear

error of judgment.” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

We will not remand for resentencing if the sentence is reasonable considering all the

circumstances presented. Id.

      The party who challenges the reasonableness of the sentence bears the burden

to show that the sentence is unreasonable in light of the record and the 18 U.S.C. §

3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

Section 3553(a) mandates that the district court “impose a sentence sufficient, but

not greater than necessary,” to reflect the seriousness of the offense, promote respect

for the law, and provide the defendant with training, care, or treatment. 18 U.S.C. §

3553(a), (2)(A)–(D). The weight given to any specific § 3553(a) factor falls within

the sound discretion of the district court. United States v. Clay, 483 F.3d 739, 743




                                          2
              Case: 19-11279     Date Filed: 12/03/2019   Page: 3 of 4


(11th Cir. 2007). The district court may attach great weight to one § 3553(a) factor

over the others. United States v. Overstreet, 713 F.3d 627, 638 (11th Cir. 2013).

      Here, Arguelles has not met his burden to show the district court abused its

discretion by imposing a within-guidelines sentence of 150 months. First, the district

court considered all the § 3553(a) factors. In particular, and contrary to Arguelles’s

suggestions, the district court accounted for the sexual abuse Arguelles suffered

during childhood—describing it as “tragic”—and weighed that abuse in the balance

when sentencing Arguelles.       Nevertheless, the district court also expressed

reasonable concern for the public safety. Among other things, Arguelles had a long

history of attraction to children, he was obsessed with sexual violence, law

enforcement found sadistic and masochistic images on Arguelles’s phone in this

case, and Arguelles had a long and serious criminal history, which included, among

other convictions, convictions for sexual abuse of family members, failure to report

violations, and threatening to kill someone.

      Ultimately, the court determined that the sentence it imposed best balanced

these considerations. The court acted well within its discretion in doing so. See

Overstreet, 713 F.3d at 638.      Indeed, the 150-month sentence fell within the

guideline range and well below the statutory maximum term of imprisonment of 240

months. These facts further suggest the sentence was substantively reasonable. See

United States v. Nagel, 835 F.3d 1371, 1377 (11th Cir. 2016); United States v. Hunt,


                                          3
              Case: 19-11279    Date Filed: 12/03/2019   Page: 4 of 4


526 F.3d 739, 746 (11th Cir. 2008). In short, we conclude that the district court’s

sentence was substantively reasonable, and the judgment of the district court is

therefore affirmed.

      AFFIRMED.




                                        4